Case 9:19-cv-81160-RS Document 710 Entered on FLSD Docket 09/03/2020 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                       Case No. 9:19-cv-81160

  APPLE INC.,

                      Plaintiff,

            v.

  CORELLIUM, LLC,

                      Defendant.


                      JOINT MOTION FOR CLARIFICATION REGARDING
                        REPLIES IN SUPPORT OF MOTIONS IN LIMINE

           Plaintiff Apple Inc. and Defendant Corellium, LLC (collectively, the “Parties”)

  respectfully and jointly move the Court for an order clarifying whether they are to file replies in

  support of their respective motions in limine. In support of this joint motion, the Parties state as

  follows:

           1.     On January 13, 2020, the Court issued an Order granting in part the Parties’ Joint

  Motion to Modify Pretrial Dates. In that Order, the Court stated that “[a]ll pretrial motions and

  memoranda of law, including motions in limine, shall be filed by 8/17/2020” and that “[a]ll

  motions in limine and the responses shall be limited to one page.” ECF No. 66.

           2.     Pursuant to this Court’s Order at ECF No. 66, the Parties filed motions in limine on

  August 17, 2020. See ECF Nos. 627–636, 639–642, 644–654.1

           3.     The Parties filed responses to those motions in limine on August 31, 2020. ECF

  Nos. 666–671, 673–678, 682–691. The docket entries for the Parties’ responses to the motions in




  1
      Corellium filed three corrected motions in limine on August 18, 2020. See ECF Nos. 655–657.
Case 9:19-cv-81160-RS Document 710 Entered on FLSD Docket 09/03/2020 Page 2 of 4



  limine contain what appear to be automatically generated deadlines for replies to be filed. See,

  e.g., ECF No. 666 (“Replies due by 9/8/2020.”).

         4.      Because the Court’s Order Granting in Part Motion to Modify Pretrial Deadlines

  (ECF No. 66) references responses but does not address replies, however, the Parties seek to clarify

  whether they are to file one-page replies in support of their respective motions in limine.

         WHEREFORE, the Parties respectfully move this Court for an order clarifying whether

  they are to file one-page replies in support of their motions in limine.




                                                    2
Case 9:19-cv-81160-RS Document 710 Entered on FLSD Docket 09/03/2020 Page 3 of 4



   Dated: September 3, 2020                        Respectfully Submitted,

   Michele D. Johnson*                             s/ Martin B. Goldberg
   michele.johnson@lw.com
   LATHAM & WATKINS LLP                            Martin B. Goldberg
   650 Town Center Drive, 20th Floor               Florida Bar No. 0827029
   Costa Mesa, CA 92626                            mgoldberg@lashgoldberg.com
   (714) 540-1235 / (714) 755-8290 Fax             rdiaz@lashgoldberg.com
                                                   Emily L. Pincow
   Sarang Vijay Damle*                             Florida Bar. No. 1010370
   sy.damle@lw.com                                 epincow@lashgoldberg.com
   Elana Nightingale Dawson*                       LASH & GOLDBERG LLP
   elana.nightingaledawson@lw.com                  100 Southeast Second Street
   LATHAM & WATKINS LLP                            Miami, FL 33131
   555 Eleventh Street NW, Suite 1000              (305) 347-4040 / (305) 347-4050 Fax
   Washington, DC 20004
   (202) 637-2200 / (202) 637-2201 Fax

   Andrew M. Gass*
   andrew.gass@lw.com
   Joseph R. Wetzel
   joe.wetzel@lw.corm
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000
   San Francisco, CA 94111
   (415) 391-0600 / (415) 395-8095 Fax

   Jessica Stebbins Bina*
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067
   (424) 653-5500 / (424) 653-5501 Fax

   Gabriel S. Gross*
   gabe.gross@lw.com
   LATHAM & WATKINS LLP
   140 Scott Drive
   Menlo Park, CA 94025
   (650) 463-2628 / (650) 463-2600 Fax

   *Admitted pro hac vice

                                 Attorneys for Plaintiff APPLE INC.




                                               3
Case 9:19-cv-81160-RS Document 710 Entered on FLSD Docket 09/03/2020 Page 4 of 4




                                       /s/ Justin Levine
                                       JONATHAN VINE
                                       Florida Bar No.: 10966
                                       JUSTIN LEVINE
                                       Florida Bar No.: 106463
                                       LIZZA CONSTANTINE
                                       Florida Bar No.: 1002945

                                       COLE, SCOTT & KISSANE, P.A.
                                       Counsel for Defendant
                                       Esperante Building
                                       222 Lakeview Avenue, Suite 120
                                       West Palm Beach, Florida 33401
                                       Telephone (561) 383-9222
                                       Facsimile (561) 683-8977
                                       E-mail: jonathan.vine@csklegal.com
                                       E-mail: justin.levine@csklegal.com
                                       E-mail: lizza.constantine@csklegal.com

                                              and

                                       HECHT PARTNERS LLP
                                       Counsel for Defendant
                                       125 Park Ave. 25th Floor
                                       New York, NY 10017
                                       Telephone (212) 851-6821
                                       David L. Hecht, Pro hac vice
                                       E-mail: dhecht@hechtpartners.com
                                       Maxim Price, Pro hac vice
                                       E-mail: mprice@hechtpartners.com
                                       Conor B. McDonough, Pro hac vice
                                       E-mail: cmcdonough@hechtpartners.com
                                       Minyao Wang, Pro hac vice
                                       E-mail: mwang@hechtpartners.com

                        Attorneys for Defendant Corellium, LLC




                                          4
